Reasons For Allowance
Claims 1-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the n capacitors are connected in series to a power source that supplies power to the power supply circuit, each of the m power branches is connected in parallel to at least one of the n capacitors, the m power branches comprise at least one first-type power branch and at least one second-type power branch, the first-type power branch comprises a pre-boost topology structure and an open-loop topology structure connected in series to the pre-boost topology structure, the second-type power branch comprises a closed-loop topology structure, and n and m are integers greater than or equal to 2; the pre-boost topology structure comprises a first switching transistor and a second switching transistor, and the pre-boost topology structure comprises a straight-through state and a closed-loop state, wherein the straight-through state is a state in which the first switching transistor is closed and the second switching transistor is open so that an output voltage of the pre-boost topology structure is equal to an input voltage of the pre-boost topology structure, and the closed-loop state is a state in which duty cycles of the first switching transistor and the second switching transistor change with the output voltage of the pre-boost topology structure; and the control chip is connected to the pre-boost topology structure, and is configured to control, based on an output voltage of the power source, the pre-boost topology structure to switch between the straight-through state and the closed-loop state, so that the pre-boost topology structure pre-adjusts the output voltage of the power source and outputs a voltage that falls within a voltage range required by the open-loop topology structure.”.	Regarding Claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the power supply circuit includes n capacitors, m power branches, and a control chip, wherein the n capacitors are connected in series to the power source that supplies power to the power supply circuit, each of the m power branches is connected in parallel to at least one of the n capacitors, the m power branches comprise at least one first-type power branch and at least one second-type power branch, the first-type power branch comprises a pre-boost topology structure and an open-loop topology structure connected in series to the pre-boost topology structure, the second-type power branch comprises a closed-loop topology structure, and n and m are integers greater than or equal to 2;
the pre-boost topology structure comprises a first switching transistor and a second switching transistor, and a straight-through state and a closed-loop state, wherein the straight-through state is a state in which the first switching transistor is closed and the second switching transistor is open so that an output voltage of the pre-boost topology structure is equal to an input voltage of the pre-boost topology structure, and the closed-loop state is a state in which duty cycles of the first switching transistor and the second switching transistor change with the output voltage of the pre-boost topology structure; and the control chip is connected to the pre-boost topology structure, and is configured to control, based on an output voltage of the power source, the pre-boost topology structure to switch between the straight-through state and the closed-loop state, so that the pre-boost topology structure pre-adjusts the output voltage of the power source and outputs a voltage that falls within a voltage range required by the open-loop topology structure.”.	Regarding Claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the power supply circuit includes n capacitors, m power branches, and a control chip, wherein the n capacitors are connected in series to the power source that supplies power to the power supply circuit, each of the m power branches is connected in parallel to at least one of the n capacitors, the m power branches comprise at least one first-type power branch and at least one second-type power branch, the first-type power branch comprises a pre-boost topology structure and an open-loop topology structure connected in series to the pre-boost topology structure, the second-type power branch comprises a closed-loop topology structure, and n and m are integers greater than or equal to 2;
the pre-boost topology structure comprises a first switching transistor and a second switching transistor, and a straight-through state and a closed-loop state, wherein the straight-through state is a state in which the first switching transistor is closed and the second switching transistor is open so that an output voltage of the pre-boost topology structure is equal to an input voltage of the pre-boost topology structure, and the closed-loop state is a state in which duty cycles of the first switching transistor and the second switching transistor change with the output voltage of the pre-boost topology structure; and the control chip is connected to the pre-boost topology structure, and is configured to control, based on an output voltage of the power source, the pre-boost topology structure to switch between the straight-through state and the closed-loop state, so that the pre-boost topology structure pre-adjusts the output voltage of the power source and outputs a voltage that falls within a voltage range required by the open-loop topology structure.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/KYLE J MOODY/Primary Examiner, Art Unit 2838